UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4068


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUDY GEOVANNY LEMUS DIAZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cr-00335-PJM-1)


Submitted:   August 9, 2013                 Decided:   November 21, 2013


Before TRAXLER, Chief Judge, and NIEMEYER and SHEDD, Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland; Paresh
S. Patel, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland; Adam K. Ake, Assistant United
States   Attorney,  OFFICE   OF  THE  UNITED   STATES  ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Appellant        Rudy   Geovanny       Lemus      Diaz     pled    guilty     to

unauthorized reentry of a deported alien after an aggravated

felony conviction, in violation of 8 U.S.C. § 1326(a).                            The

district      court     sentenced       Diaz      to     twenty-four         months’

imprisonment.         Diaz   timely     appealed.         The     district    court

increased Diaz’s offense level under U.S. Sentencing Guidelines

Manual § 2L1.2(b)(1)(A).         This provision calls for a sixteen-

level enhancement if the defendant was deported after he was

convicted of a crime of violence.              The district court found that

Diaz’s prior Maryland second-degree assault conviction qualified

as a crime of violence using the modified categorical approach.

Diaz challenges this conclusion on appeal.

     After the parties submitted their briefs in this case, we

decided United States v. Royal, 731 F.3d 333 (4th Cir. 2013),

which   holds   that    Maryland’s    second-degree           assault   statute    is

indivisible and, under Descamps v. United States, 133 S. Ct.
2276 (2013), not amenable to a modified categorical analysis in

determining whether a conviction under that statute qualified as

a “crime of violence.”         Accordingly, we vacate and remand for

reconsideration in light of Royal.

                                                          VACATED AND REMANDED




                                        2